Exhibit 10.1

Quality Systems, Inc.

2014 Executive Compensation Program

Base Salary

Cash Component

The following table sets forth the cash salaries for the Company’s executive
officers as approved by the Compensation Committee of the Company’s Board of
Directors (the “Board”), effective on the dates of increase set forth below:

 

Name

   Effective Date of Increase    Fiscal Year 2014 Salary  

Steven Plochocki

   August 16, 2013    $ 600,000   

Dan Morefield

   September 25, 2013    $ 440,000   

Paul Holt

   July 23, 2013    $ 360,000   

Steve Puckett

   June 1, 2013    $ 360,000   

Monte Sandler

   March 16, 2013    $ 340,000   

Equity Component

Each executive officer shall receive, as a component of his base salary, a grant
of restricted shares of the Company’s common stock (“Restricted Stock”) as set
forth below, to be granted on May 29, 2013, which is the first day of the
opening of the trading window under the Company’s Insider Trading Policy
immediately following the approval of this 2014 Executive Compensation Program.

 

Name

   Shares of Restricted Stock  

Steven Plochocki

     5,000   

Dan Morefield

     4,000   

Paul Holt

     3,000   

Steve Puckett

     3,000   

Monte Sandler

     3,000   



--------------------------------------------------------------------------------

The Restricted Stock will be issued according to the standard form of the
Company’s Restricted Stock Agreement and pursuant to the Company’s Second
Amended and Restated 2005 Stock Option and Incentive Plan, and will bear a
restriction requiring that the Restricted Stock vest in two equal installments
over two consecutive years with the vesting dates being the anniversary dates of
the initial grant.



--------------------------------------------------------------------------------

Target Cash Bonuses

Cash bonuses include performance targets based on increases in: consolidated
organic revenue, consolidated organic EPS, divisional organic revenue, and
divisional organic income for fiscal year 2014. The following table sets forth
the target cash bonuses payable to each of the Company’s executive officers
based on his attainment during fiscal year 2014 of the targets described below:

 

Name

   Target Cash Bonus Amount  

Steven Plochocki

   $ 300,000   

Dan Morefield

   $ 220,000   

Paul Holt

   $ 180,000   

Steve Puckett

   $ 180,000   

Monte Sandler

   $ 170,000   

For each of Steve Plochocki, Dan Morefield, Paul Holt and Steve Puckett, (i) 50%
of the bonus will be based on the percentage increase, if any, of the Company’s
consolidated revenues reported for the 2014 fiscal year over the Company’s
consolidated revenues reported for the previous fiscal year (“Consolidated
Revenue Growth”) and (ii) 50% of the bonus will be based on the percentage
increase, if any, of the Company’s fully diluted earnings per share reported for
the 2014 fiscal year over the Company’s fully diluted earnings per share
reported for the previous fiscal year (“Consolidated EPS Growth”). For Monte
Sandler, (i) 37.5% of the bonus will be based on Consolidated Revenue Growth;
(ii) 37.5% of the bonus will be based on Consolidated EPS Growth; (iii) 12.5% of
the bonus will be based on the percentage increase, if any, of the RCM Services
Division’s revenues for the 2014 fiscal year over the RCM Services Division’s
revenues for the previous fiscal year (“Divisional Revenue Growth”); and
(iv) 12.5% of the bonus will be based on the percentage increase, if any, of the
RCM Services Division’s operating income for the 2014 fiscal year over the RCM
Services Division’s operating income for the previous fiscal year (“Divisional
Operating Income Growth”). The percentage of the potential cash bonus for each
level of Consolidated Revenue Growth, Consolidated EPS Growth, Divisional
Revenue Growth and Divisional Operating Income Growth are set forth below:



--------------------------------------------------------------------------------

Consolidated Revenue Growth

Consolidated EPS Growth

Divisional Revenue Growth

Divisional Operating Income Growth

   % of Target Cash Bonus Earned

<7%

   0%

7%

   70%

8%

   80%

9%

   90%

10%

   100%

11%

   110%

12%

   120%

13%

   130%

14%

   140%

>15%

   150%

In order to receive the percentage award shown in the right hand column, the
full amount of the minimum target amount in the left hand column must be
achieved. Accordingly, there will be no partial credit, proration or
extrapolation between levels. Notwithstanding anything contained herein to the
contrary, all revenues and expenses associated with acquisitions closed during
fiscal year 2014 will be eliminated from revenues and expenses used to calculate
bonus amounts.



--------------------------------------------------------------------------------

Target Equity Awards

In addition to the cash bonus described above, each of the Company’s executive
officers will be eligible to receive a potential equity award for fiscal year
2014. Each of the Company’s executive officers will be entitled to receive a
non-qualified stock option (“Option”) grant to purchase a number of shares of
the Company’s common stock equal to the product of (i) the total target shares
listed for such executive in the table below, multiplied by (ii) the same
percentage used for calculating such executive’s cash bonus award.

The Option awards will be determined by multiplying the same percentages used
for calculating the cash bonuses by the target Options below:

 

Name

   Target Options  

Steven Plochocki

     50,000   

Dan Morefield

     40,000   

Paul Holt

     30,000   

Monte Sandler

     30,000   

Steve Puckett

     30,000   

The maximum total number of options granted to the Executive Officers pursuant
to this plan is 315,000 options (150% x 210,000 options).



--------------------------------------------------------------------------------

2014 Executive Compensation Program Terms and Requirements

 

  1. Must be in good standing as a full time employee of the Company (or a
wholly owned subsidiary thereof) at least 2 weeks beyond the public release of
the Company’s fiscal year 2014 financial results.

 

  2. No compensated outside work without the Board’s prior written approval.

 

  3. Execution of a confidential information and non-compete agreement.

 

  4. Determination of amounts and payment of all bonuses is discretionary and
shall only be as approved by the Compensation Committee based on, among other
things, audited financial statements and subject to the Company’s standing
compensatory policies (i.e., the Company’s Clawback Policy), as such policies
may be amended by the Company or applicable law.

 

  5. Consolidated Revenue Growth, Consolidated EPS Growth, Divisional Revenue
Growth and Divisional Operating Income Growth targets will not include any
revenues or expenses associated with acquisitions closed during fiscal year
2014.

 

  6. The exercise price of any Options granted under the equity awards component
of the program will be the closing price of the Company’s common stock on the
date of grant. The Options will vest in five equal annual installments
commencing one year after the date of grant and will have an eight year term.

It is understood that the quantity of Options and Restricted Stock listed above
will adjust pro-rata with any stock splits that may occur after the 2014
Executive Compensation Program is approved.